NO. 07-07-0438-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               DECEMBER 19, 2007
                         ______________________________

                        MICHAEL ANTHONY DIAZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

               NO. CR-07F-105; HONORABLE ROLAND SAUL, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Appellant, Michael Anthony Diaz filed a notice of appeal from his conviction for

assault on a public servant October 17, 2007. On that same day, the trial court filed its

certification representing that appellant has the right of appeal. However, the appellate

record reflects that appellant failed to sign the certification pursuant to Texas Rule of

Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and

a copy served on him.
       Consequently, we abate the appeal and remand the cause to the 222nd District

Court of Deaf Smith County (trial court) for further proceedings. On remand, the trial court

shall utilize whatever means it finds necessary to determine whether appellant desires to

prosecute the appeal and if so, to obtain his signature on an amended trial court’s

certification.


         If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.

The trial court shall file the supplemental clerk’s record and the supplemental reporter’s

record, if any, with the Clerk of this Court by January 21, 2008.




                                                          Per Curiam.




Do not publish.




                                              2